Rule 1003. Admissibility of DuplicatesA duplicate is admissible to the same extent as the original unless a genuine question is raised about the original’s authenticity or the circumstances make it unfair to admit the duplicate. Notes (Pub. L. 93–595, §1, Jan. 2, 1975, 88 Stat. 1946; Apr. 26, 2011, eff. Dec. 1, 2011.) Notes of Advisory Committee on Proposed Rules When the only concern is with getting the words or  other contents before the court with accuracy and precision, then a  counterpart serves equally as well as the original, if the counterpart  is the product of a method which insures accuracy and genuineness. By  definition in Rule 1001(4), supra, a “duplicate” possesses this character. Therefore, if no genuine issue exists as to  authenticity and no other reason exists for requiring the original, a  duplicate is admissible under the rule. This position finds support in  the decisions, Myrick v. United States, 332 F.2d 279 (5th Cir. 1964), no error in admitting photostatic copies of checks  instead of original microfilm in absence of suggestion to trial judge  that photostats were incorrect; Johns v. United States, 323 F.2d 421 (5th Cir. 1963), not error to admit concededly accurate tape recording made from original wire recording; Sauget v. Johnston, 315 F.2d 816 (9th Cir. 1963), not error to admit copy of agreement when opponent had  original and did not on appeal claim any discrepancy. Other reasons for  requiring the original may be present when only a part of the original  is reproduced and the remainder is needed for cross-examination or may  disclose matters qualifying the part offered or otherwise useful to the  opposing party. United States v. Alexander, 326 F.2d 736 (4th Cir. 1964). And see Toho Bussan Kaisha, Ltd. v. American President Lines, Ltd., 265 F.2d 418, 76 A.L.R.2d 1344 (2d Cir. 1959). Notes of Committee on the Judiciary, House Report No. 93–650 The Committee approved this Rule in the form  submitted by the Court, with the expectation that the courts would be  liberal in deciding that a “genuine question is raised as to the  authenticity of the original.” Committee Notes on Rules—2011 Amendment The  language of Rule 1003 has been amended as part of the restyling of the Evidence  Rules to make them more easily understood and to make style and terminology  consistent throughout the rules. These changes are intended to be stylistic  only. There is no intent to change any result in any ruling on evidence  admissibility.